Citation Nr: 0019273	
Decision Date: 07/21/00    Archive Date: 07/25/00

DOCKET NO.  93-28 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an extra-schedular evaluation for bilateral 
hearing loss, currently rated as zero percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to June 
1976. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1991 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO), which granted service connection for right ear 
hearing loss and denied service connection for left ear 
hearing loss.  A zero percent disability rating was assigned 
for the right ear hearing loss.  The claims file was 
subsequently transferred to the Los Angeles, California, VA 
RO.  In March 1996, the Board granted service connection for 
left ear hearing loss and remanded the issue of a compensable 
rating for the service connected right ear hearing loss.  In 
an October 1996 rating decision, a zero percent disability 
rating was assigned for bilateral hearing loss.  In April 
1999, the Board denied the issue of entitlement to increased 
schedular evaluation for bilateral hearing loss, but remanded 
the issue of entitlement to an extra-schedular evaluation.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's bilateral hearing loss, currently evaluated 
as zero percent disabling, is neither unusual nor exceptional 
in nature, nor has it been shown to markedly interfere with 
employment or require frequent inpatient care as to render 
impractical the application of the regular schedular 
standards.


CONCLUSION OF LAW

An extra-schedular evaluation for bilateral hearing loss is 
not warranted.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§ 3.321(b)(1) (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the claim is plausible and 
thus well grounded within the meaning of 38 U.S.C.A. § 5107 
(West 1991).  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
The Board also finds that all relevant evidence has been 
obtained and that the duty to assist the claimant is 
satisfied.  Stegall v. West, 11 Vet. App. 268 (1998).

Factual Background

In his May 1991 claim, the veteran reported that he had a 
high school education and had last worked in February 1991.  
He indicated that the last kind of work he had done was in 
sales and that he earned $650 a week.  In an enclosed 
statement, he said that he lost his job as a salesman because 
of his hearing loss.

From September 12, 1991, to November 8, 1991, the veteran was 
hospitalized at the Waco, Texas, VA Medical Center for a mild 
adjustment disorder with anxiety.  He reported that he used 
to work as an electrical technician doing sound recordings 
and had been unable to find suitable employment since January 
1991.  He had traveled from Maryland to Texas.  It was noted 
that the veteran was employable and that he had tried to find 
jobs in the Waco, Texas, area.  He felt that he could find a 
job in Los Angeles, California, because of the movie 
industry.  The American Legion provided the veteran with a 
bus ticket to Austin, Texas, along with an airplane ticket to 
Los Angeles and he was discharged from the hospital.

The veteran underwent a VA examination on November 6, 1991.  
He indicated that he last worked as a salesman in a shopping 
mall from October 1990 to January 1991, and that he lost that 
job because of hearing loss.  He reported that he had extreme 
difficulty understanding conversations over background noise 
and that he said that he had never worn hearing aids.  He 
indicated that he had lost numerous jobs in the past few 
years because of an inability to understand conversations 
over background noise.  Audiometry, performed on November 8, 
1991, revealed the following puretone thresholds in decibels:



HERTZ



1000
2000
3000
4000
RIGHT
25 
15 
15 
30
LEFT
20 
15 
15 
25 

The average puretone threshold at those frequencies was 21 
decibels in the right ear and 19 decibels in the left ear.  
Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 96 percent in the left ear.  It 
was noted that he had a severe upper high frequency 
sensorineural hearing loss in the right ear, but that hearing 
was within normal limits in the left ear.

From November 13, 1991, to February 10, 1992, the veteran was 
hospitalized at a VA medical center in Los Angeles.  On 
admission, he reported that he had moved to Los Angeles to 
find a job, but that he could not get a job unless he had a 
diploma in sound engineering.  He indicated that he had 
installed sound systems in studios, bars, and other 
facilities, and that he had always worked until 1989. The 
initial diagnosis was major depression.  On December 6, 1991, 
he underwent audiometric testing.  The impressions were mild 
to moderate sensorineural hearing loss in the left ear, 
precipitous mild to severe high frequency sensorineural 
hearing loss in the right ear, and excellent word recognition 
ability in both ears.  On December 17, 1991, it was noted 
that the veteran was working on weekends in a toxic waste 
facility clean-up site.  On January 2, 1992, it was noted 
that his hearing loss precluded continued employment as a 
sound engineer and that he currently worked as a security 
guard.  On January 21, 1992, it was noted that the veteran 
was enrolled at the American Radio Network and would be 
pursuing a career as a radio announcer.  On discharge, the 
diagnoses included alcohol dependence and bipolar disorder, 
not otherwise specified.  It was noted that the veteran would 
be admitted to a VA domiciliary on February 12, 1992, and 
that he would begin a full-time job at 30 hours a week at a 
radio station.

In a December 1991 rating decision, service connection was 
granted for right ear hearing loss and denied for left ear 
hearing loss.  A zero percent disability rating was assigned 
for the right ear hearing loss under Diagnostic Code 6100.  

On a VA Form 21-527 (income-net worth and employment 
statement) received in January 1992, the veteran indicated 
that he became totally disabled in September 1991.  He said 
that he had been self-employed as a designer of sound systems 
for the past fourteen years prior to the date of total 
disability.  He also reported that he had earned $180,000 
from 1987 to 1988 as a designer of sound systems. 

VA medical records show that from February 12, 1992, to 
February 27, 1992, the veteran was at a VA domiciliary.  On 
admission, he reported that he had worked for many years as 
an engineer, but was now unemployed because of his hearing 
loss.  He indicated that he might have a tentative job at 
thirty hours a week at a radio station.  He requested 
retraining and noted that the job club was a waste of time.  
On February 23, 1992, he had four drinks while on a job 
interview.  He said that he drank because it was his 
livelihood and because he wanted the job.  On February 25, 
1992, it was noted that the veteran had been doing odd jobs, 
but did not earn enough for food and housing.  He was given 
an irregular discharge on February 27, 1992.  The discharge 
diagnoses included bipolar disorder and alcohol dependence.

From April 23, 1992, to April 24, 1992, the veteran was 
hospitalized at a VA medical center for severe alcohol 
dependence.  He reported that since his discharge from the VA 
domiciliary on February 27, 1992, he had been working on a 
regular basis.  He requested treatment for alcohol dependence 
because his boss said that he would lose his job if he did 
not seek treatment.  Specifically, he indicated that he 
worked as a security guard and that his drinking was 
interfering with that job.  He noted that he had worked as a 
sound engineer, but that he had not worked in the past two 
years in that field because of his hearing loss.  The 
discharge diagnoses were severe alcohol dependence and 
bipolar disorder, not otherwise specified.

The veteran was hospitalized at a VA medical center from 
April 30, 1992, to May 21, 1992.  On admission, he reported 
that he had been drinking since age thirteen, but that it 
only became a real problem a year ago.  He said that he never 
thought that his drinking was a problem and that he often 
drank with potential employers when looking for a job.  He 
also indicated that he smoked cannabis approximately once a 
month.  He said that he had been self-employed until November 
1991 and that after moving to Los Angeles he had done various 
electrical jobs.  The discharge diagnoses were alcohol and 
cannabis dependence and bipolar disorder.

VA domiciliary records from June 2, 1992, to October 8, 1992, 
reveal that on admission the veteran reported that his last 
job was a year ago as a sound engineer.  He reported that he 
last used alcohol and marijuana a month and a half ago.  The 
initial impressions were alcohol dependence and marijuana 
dependence.  On June 8, 1992, it was noted that the veteran's 
employment history included jobs as a sound engineer and in 
sales.  On June 16, 1992, the veteran met with a vocational 
counselor.  He reported that he had been self-employed as an 
audiovisual, laser and lighting engineer.  He indicated that 
his vocational plan/goal was to return as an audio and 
lighting engineer.  It was noted that he was not a candidate 
for competitive employment at this time.  On June 17, 1992, 
the veteran underwent audiometric testing.  The impressions 
were a severe high frequency sensorineural hearing loss and 
excellent word recognition scores in both ears.  On August 
25, 1992, it was noted that the veteran did not have any 
realistic prospects for federal employment.  He was found to 
eligible for services from the California Department of 
Vocational Rehabilitation, but he needed assistance in paying 
union dues.  The veteran had no plans for discharge.  He 
indicated that he did not wish to work with the team social 
worker for transition from the domiciliary to the community.  
He also said that he did not want the assistance of the 
California Department of Employment Development in gaining 
employment.  He and the vocational counselor were unable to 
develop a vocational plan.  He did not agree to any 
suggestions made by the counselor.  The diagnoses on 
discharge included alcohol and marijuana dependence, bipolar 
disorder with emotional lability, human immunodeficiency 
virus (HIV) positive, and decreased auditory acuity 
bilaterally.

In March 1996, the Board granted service connection for left 
ear hearing loss and remanded the issue of a compensable 
rating for hearing loss.  

In an April 1996 letter, the RO asked the veteran to provide 
information regarding Social Security disability benefits.  
The RO also asked the Social Security Administration (SSA) in 
a letter that same month to provide all medical records 
regarding a disability determination for the veteran.  

In May 1996, the veteran underwent another VA examination.  
He reported that he was unemployable as an audio engineer 
because of his hearing loss.  Audiometry performed during the 
examination revealed the following puretone thresholds in 
decibels:



HERTZ



1000
2000
3000
4000
RIGHT
10 
10 
15 
30
LEFT
20 
10 
15 
30 

The average puretone threshold at those frequencies was 17 
decibels in the right ear and 19 decibels in the left ear.  
Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 92 percent in the left ear.  It 
was noted that the veteran had a severe hearing loss in the 
right ear starting at 6000 Hertz, but that the speech 
discrimination score in that ear was good.  It was also noted 
that he had a moderate mixed hearing loss in the left ear at 
250 and 500 Hertz, but that the speech discrimination score 
in that ear was good.
 
The veteran was afforded a VA psychiatric examination in May 
1996.  He reported that he had had a very successful career 
as an audio engineer, working for large companies from 1979 
to 1991.  He said that he was in charge of setting up 
equipment for large live concerts and in studios.  He noted 
that, by 1989, he began experiencing an increasingly severe 
hearing loss and that he found it difficult to continue 
working as an audio engineer.  He said that his life went 
downhill from there.  He indicated that he wanted retraining 
and felt that he could do well in a video engineering career 
because of his knowledge and the fact that he would not have 
to rely on his hearing.  He felt extremely frustrated by his 
inability to qualify for vocational rehabilitation 
assistance.  He said that, after his most recent stay in a VA 
domiciliary, he did odd jobs when he could.  He was convinced 
that, if he could resume work and no longer lead a hand-to-
mouth existence, he would curtail his alcohol consumption.  
Mental status examination revealed that the veteran vented 
his frustration about his inability to obtain help reentering 
the workforce.  He was optimistic that, with past 
connections, he could do video work once he received the 
proper training.  The diagnoses were alcohol abuse and 
bipolar disorder, the most recent episode was mixed.  The 
examiner indicated that the veteran's history suggested that 
he could utilize vocational rehabilitation benefits very 
effectively.

In a June 1996 rating decision, nonservice-connected 
disability pension benefits were granted.  It was noted that 
bipolar disorder, HIV infection and tinnitus were 50, 30 and 
10 percent disabling, respectively.

In an October 1996 report of contact, it was noted that the 
local SSA office did not have medical records for the veteran 
and that they did not expect to obtain any such records.  It 
was also noted that no medical records from the SSA office in 
Baltimore, Maryland, could be obtained.

In an October 1996 rating decision, a zero percent disability 
rating was assigned for bilateral hearing loss under 
Diagnostic Code 6100.  

VA medical records reveal that the veteran underwent a 
hearing evaluation in January 1997.  In the right ear, 
hearing was borderline normal with a mild hearing loss 
through 4000 Hertz and severe high frequency hearing loss.  
In the left ear, there was a severe low frequency 
sensorineural hearing loss and a mild to moderate 
sensorineural hearing loss in the higher frequencies.  There 
was excellent word recognition ability in both ears.  In 
March 1997, he underwent another VA audiological evaluation.  
In the right ear, there was a mild to severe sensorineural 
hearing loss.  In the left ear, there was a severe/moderate 
tent-shaped conductive hearing loss.

The veteran underwent a VA ear disease examination in 
February 1998.  He reported that he worked as an audio 
recording engineer technician from 1969 until he entered 
active service and that he resumed that career after service.  
He also indicated that surgery was recommended in 1985 to 
correct his hearing loss, but that he could not have afforded 
the $250,000 cost of the surgery.  He noted that he lost his 
last job in the audio recording engineering field in 1990 
because the field was close knit and he was blackballed out 
of that career.  The veteran indicated that he wanted 
retraining to pursue another career.  He indicated that his 
hearing aids resulted in no real improvement and instead 
caused a feedback sound.  His main complaint was that he had 
difficulty hearing conversations in anything other than one-
to-one situations.  His greatest difficulty was trying to 
converse if there is any background noise present.  
Audiometric tests performed during that examination revealed 
the following puretone thresholds in decibels:



HERTZ



1000
2000
3000
4000
RIGHT
25 
20 
25 
40
LEFT
25 
20 
25 
40 

The average puretone threshold at those frequencies was 28 
decibels in both ears.  Speech audiometry revealed speech 
recognition ability of 90 percent in the right ear and 82 
percent in the left ear.  The diagnosis was bilateral hearing 
deficits.  The examiner noted that the veteran's present 
hearing condition did not allow him to work as an audio 
recording engineering technician.

In April 1999, the Board denied the issue of entitlement to 
increased schedular evaluation for bilateral hearing loss, 
but remanded the issue of entitlement to extra-schedular 
evaluation for bilateral hearing loss for further 
development.

Pursuant to the Board remand, the RO, in a May 1999 letter, 
asked the veteran to provide evidence to corroborate the 
reasons for the loss of his job in 1990 and evidence of the 
effect of his hearing loss on his work.  He was also asked 
for additional information regarding any Social Security 
Administration claims and benefits.  He did not respond to 
that request.

Legal Criteria and Analysis

Ratings shall be based, as far as practicable, upon the 
average impairment of earning capacity.  To accord justice to 
the exceptional cases where the schedular evaluations are 
found to be inadequate, an extra-schedular evaluation may be 
awarded.  The governing norm in these cases is the following: 
a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(1999).

The current zero percent evaluation under Diagnostic Code 
6100 contemplates a range of hearing acuity, including some 
degree of hearing impairment, which could result in some 
interference with employment.  The percentages found in the 
Rating Schedule, however, are established by regulation to 
reflect the average impairment in earning capacity resulting 
from the various diseases and injuries and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.1 (1999).  The current zero percent 
evaluation does not mean that the appellant has no impairment 
of earning capacity or difficulty in employment; it just 
means that the degree of impairment, or level of disability, 
is noncompensable. 

In order to warrant a compensable rating on an extraschedular 
basis it would have to be shown that the veteran's hearing 
loss presents an unusual disability picture with such factors 
as frequent periods of hospitalization or marked interference 
with employment.  Clearly, the bilateral hearing loss does 
not require frequent periods of hospitalization or, for that 
matter, frequent medical attention.  The various VA 
hospitalizations were primarily for disabilities other than 
hearing loss, to include bipolar disorder and alcohol 
dependence.

Thus, the remaining issue is whether the bilateral hearing 
loss results in a marked interference with employment.  The 
veteran had a career as an audio recording engineering 
technician, which he claims he can no longer pursue.  
Although during the November 13, 1991, to February 10, 1992, 
VA hospitalization, it was noted that his hearing loss 
precluded continued employment as a sound engineer and the 
February 1998 VA examiner indicated that the veteran could no 
longer work as an audio recording engineering technician, it 
is unclear whether those statements represent medical 
opinions or are merely a recitation of information provided 
by the veteran.  In addition, the veteran has asserted that 
he lost his last job in sales because of his hearing loss.  

Although the veteran is currently receiving VA nonservice-
connected pension disability benefits, he is considered 
permanently and totally disabled due to bipolar disorder, 
rated as 50 percent disabling; HIV infection, rated as 30 
percent disabling; and tinnitus, rated as 10 percent 
disabling, in addition to hearing loss.  Additionally, he has 
had substance abuse problems, which are not disabilities for 
pension purposes but, nevertheless, have an impact on his 
ability to work.  His work experience has included jobs other 
than sound engineering, such as work as a security guard in 
early 1992.  While he had difficulties with that job, the 
evidence shows that they were due to alcohol dependence and 
not his hearing loss.  Furthermore, during the April 30, 
1992, to May 21, 1992, VA hospitalization, the veteran 
reported that he had recently done various electrical jobs.  

The veteran has not presented evidence that his hearing loss 
resulted in a marked interference with the various electrical 
jobs noted during the spring of 1992 hospitalization or that 
his bilateral hearing loss, alone, has prevented him from 
getting a job in a field other than audio recording 
engineering or sales.  Moreover, when asked to present 
evidence corroborating the effect of his hearing loss on his 
employment, including the sound engineering job, he failed to 
do so.  Thus, he has not presented any evidence from former 
or prospective employers as to the impact of his hearing loss 
on employment, and when compared to the range of hearing loss 
shown in the rating schedule, the veteran's loss through 4000 
hertz is relatively modest.  In fact, other than the 
veteran's allegation of having lost jobs because of his 
hearing loss, there is no independent supporting evidence 
that such has happened.  

The evidence reflects the veteran's significant history of 
psychiatric problems and substance abuse, that latter of 
which, by his own admission, resulted in his obtaining 
treatment in April 1992, as mandated by his employer.  

Therefore, it is concluded that the credible and most 
probative evidence does not show that the service-connected 
bilateral hearing loss presents an exceptional or unusual 
disability picture with such related factors as frequent 
periods of hospitalization or marked interference with 
employment as to render impracticable the application of the 
regular schedular standards.  Accordingly, an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1) is not warranted.

ORDER

Entitlement to an extra-schedular evaluation for bilateral 
hearing loss is denied.




		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

 

